Citation Nr: 0211169	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  93-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
sinusitis.  

2.  Entitlement to an initial compensable evaluation for 
right osteochondritis with healed rib fracture.  

3.  Entitlement to an initial compensable evaluation for 
keratoconjunctivitis sicca (claimed as dry eyes).  

4.  Entitlement to an initial compensable evaluation for 
residuals of a medial meniscectomy of the right knee from 
August 1, 1990 to September 10, 1997.  

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a medial meniscectomy of the right knee from 
September 11 1, 1997.  

6.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right acromioclavicular 
joint (major) from August 1, 1990 to September 10, 1997.  

7.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right acromioclavicular 
joint (major) from September 11, 1997.  

8.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a low back injury with spondylolisthesis 
from August 1, 1990 to May 14, 2000.  

9.  Entitlement to a rating in excess of 40 percent for 
residuals of a low back injury with spondylolisthesis from 
May 15, 2000.  

10.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a left ankle fracture.  

(The issue of entitlement to an initial rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) will be 
the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1962 and from January 1963 to July 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1991 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 1991, the RO granted service connection for the 
following disabilities: residuals of a low back injury with 
spondylolisthesis (10% effective from August 1, 1990), 
degenerative joint disease of the right acromioclavicular 
joint (non-compensable from August 1, 1990), residuals of a 
fracture of C7 (non-compensable from August 1, 1990), status 
post mallet fracture of the right ring finger 
(non-compensable from August 1, 1990), residuals of a left 
knee strain (non-compensable from August 1, 1990), status 
post medial meniscectomy of the right knee (non-compensable 
from August 1, 1990), residual fracture of the left medial 
malleolus with calcaneal spurs (non-compensable from August 
1, 1990), keratoconjunctivitis sicca (non-compensable from 
August 1, 1990), anxiety disorder with history of PTSD 
(non-compensable from August 1, 1990), right costochondritis 
with old healed fracture of third rib (non-compensable from 
August 1, 1990), shrapnel wounds of the back, arms and face 
(non-compensable from August 1, 1990), and for sinusitis 
(non-compensable from August 1, 1990).  At the same time, the 
RO denied service connection for glaucoma, hearing loss, 
residuals of pneumonitis, bronchitis, generalized arthritis, 
atherosclerosis and for leukopenia.  The veteran perfected 
appeals of the initial disability evaluations assigned by the 
March 1991 rating decision and also for all the service-
connected claims which were denied.  

In March 1992, the RO granted an increased rating of 10 
percent for PTSD (effective from August 1, 1990) and also 
granted an increased rating of 10 percent for the low back 
injury with spondylolisthesis (effective from August 1, 
1990).  

In June 1992, it was noted that the veteran dropped the 
claims for an increased rating for the neck disability, a 
left knee strain and for shrapnel wounds.  

In March 1997, the RO granted an increased rating to 20 
percent for the low back injury with spondylolisthesis 
(effective from August 1, 1990) and also granted an increased 
rating to 30 percent for the residuals of the left ankle 
fracture (effective from August 1, 1990).  

In July 1998, an increased rating to 10 percent for the right 
knee disability was granted (effective from September 11, 
1997) and an increased rating to 10 percent for the right 
shoulder was also granted (effective from September 11, 
1997).  

By decision dated in November 1998, the Board denied service 
connection for arteriosclerosis with elevated cholesterol, 
glaucoma, hearing loss, a pulmonary disability to include 
pneumonitis and bronchitis, generalized arthritis, and for 
leukopenia.  The veteran did not appeal these issues and they 
are no longer in appellate status.  At the same time, the RO 
granted an increased rating to 20 percent for a right ring 
finger disability.
 
In July 2000, the RO granted an increased rating of 40 
percent for the low back injury with spondylolisthesis 
(effective from May 15, 2000).  

In March 2002, a Decision Review Officer granted an increased 
rating to 20 percent for degenerative joint disease of the 
right acromioclavicular joint (effective from September 11, 
1997).

The issues on appeal were originally before the Board in 
December 1994 and November 1998.  They were remanded back to 
the RO on both occasions for additional evidentiary 
development.  

The Board is undertaking additional development on issue of 
entitlement to an initial rating in excess of 10 percent for 
PTSD, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  Sinusitis is not productive of incapacitating incidents 
or purulent discharge, and sinus surgery has not been 
performed. 

2.  The right osteochondritis with healed rib fracture is not 
manifested by removal of a rib or resection of a rib without 
regeneration.  

3.  Keratoconjunctivitis sicca is manifested by daily 
crusting and dry eyes which equates to active conjunctivitis.  

4. Residuals of a medial meniscectomy of the right knee from 
August 1, 1990 to June 29, 1997 was manifested by pain and 
some loss of motion but the knee was stable and the loss of 
motion was not more than 10 degrees of extension or less than 
45 degrees of flexion.  

5. Residuals of a medial meniscectomy of the right knee from 
July 1, 1997 to the present is manifested by pain and 
limitation of motion to 100 degrees of flexion and 5 degrees 
of extension but the knee is stable.  

6.  Degenerative joint disease of the right acromioclavicular 
joint (major) from August 1, 1990 to September 10, 1997 was 
manifested by pain but the veteran was able to move his right 
arm to at least the shoulder level or more.  

7.  Degenerative joint disease of the right acromioclavicular 
joint (major) from September 11, 1997 to the present is 
manifested by pain and limitation of motion to below the 
shoulder level but above mid-way between the side and 
shoulder level.  

8.  The residuals of a low back injury with spondylolisthesis 
from August 1, 1990 to May 14, 2000 were manifested by mild 
pain and moderate limitation of motion but not by indicia of 
severe intervertebral disc syndrome.  

9.  The residuals of a low back injury with spondylolisthesis 
from May 15, 2000 to the present are manifested by pain but 
not indicia of pronounced intervertebral disc syndrome.  

10.  The residuals of the left ankle fracture is manifested 
by some loss of motion which does not equate to the 
equivalent of ankylosis of the ankle in plantar flexion at 
more than 40 degrees or in dorsiflexion at more than 10 
degrees or abduction, adduction, inversion or eversion 
deformity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
disability evaluation for sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.7 and Code 6513 (in effect prior to 
October 7, 1996) and Code 6512 (effective October 7, 1996) 
(2001).

2.  The criteria for entitlement to an initial compensable 
disability evaluation for right osteochondritis with healed 
rib fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including § 4.7 
and Code 5297 (2001).

3.  The criteria for a 10 percent disability evaluation for 
keratoconjunctivitis sicca have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 6018 (2001).



4.  The criteria for entitlement to an initial compensable 
disability evaluation for residuals of a medial meniscectomy 
of the right knee from August 1, 1990 to June 29, 1997 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including § 4.7 and Code 5257 
(2001).

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for residuals of a medial 
meniscectomy of the right knee from July 1, 1997 to the 
present have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, including § 4.7 and 
Code 5257 (2001).

6.  The criteria for entitlement to an initial compensable 
disability evaluation for degenerative joint disease of the 
right acromioclavicular joint (major) from August 1, 1990 to 
September 10, 1997 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including 
§ 4.7 and Code 5201 (2001).

7.  The criteria for entitlement to a evaluation in excess of 
20 percent for degenerative joint disease of the right 
acromioclavicular joint (major) from September 11, 1997 to 
the present have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including § 4.7 
and Code 5201 (2001).

8.  The criteria for entitlement to an initial rating in 
excess of 20 percent for residuals of a low back injury with 
spondylolisthesis from August 1, 1990 to May 14, 2000 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including § 4.7 and Code 5293 
(2001).


9.  The criteria for entitlement to a rating in excess of 40 
percent for residuals of a low back injury with 
spondylolisthesis from May 15, 2000 to the present have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including § 4.7 and Code 5293 
(2001).

10.  The criteria for an initial disability evaluation in 
excess of 30 percent for residuals of a left ankle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including § 4.7 and Code 5270 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
clinical records, reports of VA examinations, transcripts of 
hearings and correspondence from the veteran.  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased ratings.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


General Criteria for Increased Evaluations.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Because this appeal is from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e), which generally requires notice and a delay in 
implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson,  12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disabilities.  


Entitlement to an initial compensable evaluation for 
sinusitis.

The schedular criteria by which respiratory system 
disabilities are rated changed during the pendency of the 
veteran's claim and his appeal to the Board. See 61 Fed. Reg. 
46,720 (1996) (effective Oct. 7, 1996). Therefore, 
adjudication of a claim for an increased evaluation for 
sinusitis must now include consideration of both the old and 
the new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Further, the 
Board notes that the veteran was advised of the new criteria 
in a March 2002 supplemental statement of the case.

The rating criteria in effect prior to October 7, 1996, under 
38 C.F.R. § 4.97, Diagnostic Code 6513, provided that chronic 
maxillary sinusitis with X-ray manifestations only, with 
symptoms either mild or occasional, warranted a non-
compensable evaluation.  Where the condition was moderate, 
with discharge or crusting or scabbing, infrequent headaches, 
a 10 percent evaluation was warranted.  A 30 percent 
evaluation was warranted when the symptoms were severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation was appropriate where the 
symptoms were post-operative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.

Effective October 7, 1996, the rating criteria for sinusitis 
(Diagnostic Codes 6510 through 6514) were revised as follows.  
A non-compensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97.

On VA examination in November 1990, the veteran reported that 
he had had sinus problems since 1966.  He complained of 
frequent nasal congestion and pain in the right frontal and 
maxillary areas and periodic bleeding from the right nostril.  
The pertinent diagnosis was probable episodes of frontal and 
maxillary sinusitis for the past five years.  

The veteran testified in June 1992 that he had pain in his 
face above the right eye.  He did not take any antihistamines 
or decongestants.  He reported that he had been treated with 
antibiotics but it was not apparent if this treatment was for 
his sinus condition or bronchitis.  He indicated that he 
occasionally experienced blood clots in his nose.  His last 
sinus infection was approximately one year prior.  He was on 
antibiotics for 10 days at that time.  

Nasal congestion was noted in January 1995.  The diagnostic 
impression was bronchitis.  

The veteran testified in August 1997 that it had been a while 
since he was bothered by his sinus condition.  He seemed to 
indicate that he was treated for a sinus problem 9 months 
prior including a bloody nose which was treated with 
medication.  The condition was worse in the winter.  

On VA general examination in September 1997, physical 
examination of the sinuses was within normal limits.  

A December 2001 Computed Tomography (CT) examination of the 
veteran's nose was interpreted as being normal.  

On VA sinus examination in January 2002, it was noted that 
the veteran had a long history of right sided facial pressure 
and pain.  He also had a positive history of clear rhinorrhea 
and no history of purulent nasal discharge.  There was no 
history of paranasal sinus surgery.  He had been treated in 
the past with antibiotics for episodes of acute sinusitis.  
The veteran indicated that over the past few years, his 
symptoms had improved.  The assessment was history of 
allergic versus vasomotor rhinitis and no evidence of acute 
or chronic sinusitis at the time of the examination.  

A compensable evaluation is not warranted for the service-
connected sinusitis under the old criteria for rating the 
disability.  There is no objective evidence of record 
demonstrating the presence of crusting or scabbing.  At the 
time of the January 2002 examination, it was noted that the 
veteran had clear rhinorrhea but the veteran is not service-
connected for rhinitis.  The veteran has indicated that he 
experienced right sided face pain but not headaches.  Even if 
the right sided facial pain could be construed as being a 
headache, there still is no objective evidence of the 
presence of crusting, scabbing or discharge which has been 
attributed to the sinusitis.  Additionally, there is no 
objective evidence of the presence of any purulent discharge, 
frequent incapacitating episodes or surgical treatment for 
the sinusitis.  

An increased rating is not warranted for the service-
connected sinusitis when it is evaluated under the rating 
criteria currently in effect for the disability.  There is no 
evidence that the sinusitis was productive of one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
veteran has not indicated at all that the sinusitis required 
bed rest.  He has reported that he had been treated in the 
past with antibiotics but there is no indication that this 
treatment lasted from four to six weeks and he has not 
alleged such length of antibiotic treatment.  In June 1992, 
he testified that he had been on antibiotics for only 10 
days.  While there is some evidence that the veteran 
experienced some non-incapacitating episodes of the 
disability along with facial pain, there is no objective 
evidence of the presence of any purulent crusting or 
discharge.  There also is no evidence that the service-
connected sinusitis required radical surgery.  

Based on the above, the Board finds the symptomatology 
associated with the service-connected sinusitis more nearly 
approximates a non-compensable evaluation under either the 
old or current rating criteria.
  

Entitlement to an initial compensable evaluation for right 
osteochondritis with healed rib fracture.

Service connection is in effect for right costochondritis 
with old healed fracture of the third rib which has been 
evaluated as non-compensably disabling under Diagnostic Code 
5299-5297, effective from August 1, 1990.  

The evidence of record reveals that the veteran complained of 
chest pain on numerous occasions during active duty.  A 1985 
record included an impression of probable costochondritis.  A 
March 1990 cardiac cathertization was normal.  Non-cardiac 
chest pain was assessed in June 1991.  A September 1994 
clinical record includes a diagnosis of atypical chest pain, 
probable costochondritis.  

A VA heart examination in April 1995 resulted in a pertinent 
diagnosis of atypical chest pain by history and history of 
PTSD and anxiety which probably is associated with the 
veteran's atypical chest pain.  

A May 2000 X-ray revealed no evidence of a recent fracture 
and an old fracture of the second left rib.  

The veteran's residuals of a fracture to the left ribs is 
evaluated by analogy pursuant to the criteria found at 38 
C.F.R. § 4.71a, Diagnostic Code 5297.  Under this Code 
removal of one rib or resection of two or more ribs without 
regeneration warrants a 10 percent disability rating.  A 20 
percent rating requires removal of two ribs.  Removal of 
three or four ribs warrants a 30 percent rating.  A 40 
percent rating is assigned for removal of five or six ribs.  
Removal of more than six ribs warrants a 50 percent rating.  

An increased rating is not warranted for the right 
osteochondritis with healed rib fracture.  The post-service 
evidence of record reveals intermittent complaints of chest 
pain.  However, none of this pain has been attributed to the 
osteochondritis with healed rib fracture.  Diagnoses include 
atypical chest pain and angina like chest pain.  A November 
1990 X-ray of the right ribs was interpreted as revealing no 
evidence of recent displaced fracture and an old healed 
fracture of the right third rib.  Osteochondritis could not 
be excluded. There is no competent evidence of record 
demonstrating that the fractured rib was actually removed.  
Additionally, no medical evidence is on file indicating that 
the rib fractured is currently manifested by resection 
without regeneration.  Thus, the criteria for a compensable 
rating under Diagnostic Code 5297 have not been met.  


Entitlement to an initial compensable evaluation for 
keratoconjunctivitis sicca (claimed as dry eyes).

Service connection has been granted for keratoconjunctivitis 
sicca (claimed as dry eyes) which has been assigned a non-
compensable evaluation under 38 C.F.R. § 4.84a, Diagnostic 
Code 6018 [conjunctivitis, chronic, other] by analogy.  Under 
this provision, where there is an active process with 
objective symptoms, a 10 percent disability evaluation is 
warranted.  Where the condition is considered to be healed, 
the residuals are to be rated and where there are no 
residuals, a non-compensable disability evaluation is 
applicable.  A 10 percent disability evaluation is the 
maximum schedular evaluation under the Schedule pertaining to 
this disorder.  

On VA examination in November 1990, the veteran complained of 
a film in his eyes.  The tear lake was decreased and there 
was no excess mucus.  The assessment was bilateral severe dry 
eyes and keratoconjunctivitis sicca.  

Physical examination of the eyes in may 1992 was normal with 
the exception of arcus senilus.  

The veteran testified in June 1992 that the major problem 
with his eyes was dryness as well as crusting in his eyes in 
the morning.  He used artificial tears.  

In July 1992, the veteran complained of a long history of dry 
eyes.  The assessment was moderately severe 
keratoconjunctivitis sicca.  

In January 1993 an assessment of improved 
keratoconjunctivitis sicca with mild corneal changes was 
made.  

In June 1993, keratoconjunctivitis sicca was noted.  

In November 1993, the veteran's vision was determined to be 
20/20.  The pertinent impression was dry eye bilaterally.  

In August 1997, the veteran testified that he still 
experienced dry eyes and used eye drops.  He had film in his 
eyes in the morning.  

On VA eye examination in September 1997, the veteran 
complained of dry eyes.  He used artificial tears at least 
twice per day or more.  His eyes felt especially irritated in 
the morning upon awakening.  The diagnoses were refractive 
error, meibomitis and dry eyes.   

On VA eye examination in December 2001, the veteran reported 
that there had been no change in his vision.  The impression 
from the examination was history of dry eyes and hyperopic 
astigmatism.  

The Board finds the evidence of record warrants a 10 percent 
evaluation for the service-connected keratoconjunctivitis 
sicca.  The disability has been rated by analogy to 
conjunctivitis.  As indicated above, the major manifestation 
of the keratoconjunctivitis sicca was dry eyes and the 
presence of crusting in the morning.  The disability required 
continuous treatment with artificial tears.  The Board finds 
this symptomatology equates to active conjunctivitis with 
objective symptoms.  A 10 percent rating is the schedular 
maximum under this Diagnostic Code.  There is no other 
appropriate Diagnostic Code upon which to rate the disorder.  

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's keratoconjunctivitis sicca, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board finds the 
symptomatology upon which this 10 percent rating is based has 
been present since active duty.  As such, the rating does not 
have to be "staged" and the grant of the increased rating 
should be back to the day after separation from service.  


Right Knee

Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5261.

Diagnostic Code 5257 provides the rating criteria for 
evaluation of impairment of the knee.  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260.  

The normal range of motion for a knee from flexion to 
extension is 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.
  

Entitlement to an initial compensable evaluation for 
residuals of a medial meniscectomy of the right knee from 
August 1, 1990 to June 29, 1997.  

The evidence of record does not indicate that a compensable 
rating is warranted for residuals of a medial meniscectomy of 
the right knee from August 1, 1990 to June 29, 1997 under any 
of the applicable Diagnostic Codes.  

Under Diagnostic Codes 5260 and 5261, the residuals of a 
medial meniscectomy of the right knee had to be productive of 
limitation of extension of 10 degrees or more or limitation 
of flexion of 45 degrees or less to warrant a compensable 
evaluation.  Such evidence is lacking in the current case.  
The range of motion of the right knee in November 1990 was 
determined to be from 10 degrees of extension to 150 degrees 
of flexion.  However, this was noted to be an essentially 
normal range of motion.  On VA examination in May 1995, the 
range of motion of the right knee was from 0 degrees of 
extension to 110 degrees of flexion.  The examiner noted that 
the veteran's complaints were moderate in nature and his 
range of motion was noted to be minimally limited.  The Board 
finds this symptomatology more nearly approximates a 
non-compensable evaluation under either Diagnostic Codes 5260 
or 5261.  

While the veteran has reported that his knee was painful, 
there is no evidence of record demonstrating that the knee 
symptomatology was manifested by the required limitation of 
motion to warrant a compensable evaluation based upon 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  

A compensable evaluation is not warranted when the right knee 
symptomatology is evaluated under the provisions of 5257.  In 
order to warrant a compensable evaluation under this 
Diagnostic Code, the right knee symptomatology must be 
manifested by at least slight recurrent subluxation or 
lateral instability.  In March 1992, the veteran reported 
that his knee would lock up and in June 1992 he testified 
that his right knee would occasionally give way.  However, on 
VA examination in May 1995, the examiner noted that the 
veteran denied locking or clicking and did not really 
complain of instability symptoms in his knee.  There is no 
objective evidence of record indicating that the veteran 
experienced recurrent subluxation or lateral instability in 
the right knee.  The Board notes the veteran has reported 
experiencing such symptomatology.  However, as a lay person, 
the veteran is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran is competent to report that his knee was unstable but 
he is not competent to link the instability to the service-
connected degenerative arthritis of the right knee.  
Additionally, the fact that subsequent VA examinations of the 
knee all indicated that the knee was stable further weighs 
against a finding of the presence of subluxation or lateral 
instability.
  

Entitlement to an initial rating in excess of 10 percent for 
residuals of a medial meniscectomy of the right knee from 
July 1, 1997 to the present.

The Board finds an initial rating in excess of 10 percent for 
residuals of a medial meniscectomy of the right knee from 
July 1, 1997 to the present is not warranted when the 
disability is evaluated under either Diagnostic Code 5260 or 
5261 based on limitation of motion.  

On VA examination in September 1997, stiffness in the range 
of motion of the right knee was noted but no report was made 
as to the extent of disability.  On VA examination in May 
2000, the range of motion of the knee was noted to be full 
from 0 degrees to 135 degrees, but full flexion was painful.  
On VA examination in August 2000, the range of motion was 
from 5 degrees to 130 degrees.  On VA examination in December 
2001, the range of motion was extension to 0 degrees and 
flexion to 130 degrees.  Pain was present from 100 degrees 
forward.  The Board finds this symptomatology equates, at 
most, to limitation of flexion to 100 degrees and limitation 
of extension to 5 degrees even when the provisions of 
38 C.F.R. § 4.40 and 4.45 are considered.  Limitation of 
flexion to 100 degrees and limitation of extension to 5 
degrees does not warrant a compensable evaluation.  

A rating in excess of 10 percent for the right knee 
disability from July 1, 1997 to the present is not warranted 
when the knee symptomatology is evaluated under Diagnostic 
Code 5257.  There is no objective evidence of record 
demonstrating that the veteran experiences recurrent 
subluxation or lateral instability due to the service-
connected disability.  The knee was noted to be stable upon 
examination in May 2000 and August 2000.  


Right acromioclavicular joint

Diagnostic Code 5201 provides the rating criteria for 
evaluation of limitation of motion of the arm.  When movement 
of the arm is limited to shoulder level, a 20 percent 
disability evaluation is assigned for the major or minor 
hand.  When arm motion is limited to midway between the side 
and shoulder level, a 30 percent disability evaluation will 
be assigned for the major extremity and a 20 percent 
disability will be assigned for the minor extremity.  When 
arm motion is limited to 25 degrees from the side, a 40 
percent disability evaluation will be assigned for the major 
extremity and a 30 percent disability evaluation will be 
assigned for the minor extremity. 38 C.F.R. Part 4, 
Diagnostic Code 5201.  

The normal range of motion of the shoulder is from 0 to 180 
degrees of forward flexion, from 0 to 180 degrees of 
abduction and from 0 to 90 degrees of internal and external 
shoulder rotation.  38 C.F.R. § 4.71 Plate I.  

A November 1990 X-ray of the right shoulder revealed 
degenerative joint disease of the right acromioclavicular and 
glenohumeral joints.  

The veteran testified in June 1992 that his shoulder was 
painful.  

The range of motion in the right shoulder was noted to be 
good in January 1995.  

The veteran testified in August 1997 that he had received 
Cortisone injections in his right shoulder.  The pain was 
described as intermittent and worse when trying to sleep.  

On VA joints examination in May 2000, the veteran reported 
that his shoulder symptomatology had been increasing.  He was 
having trouble holding his hands up and doing overhead work 
which was required in his employment as a barber.  The range 
of motion of the right shoulder was forward flexion to 180 
degrees, extension to 30 degrees, abduction to 180 degrees, 
adduction to 50 degrees, internal and external rotation of 90 
degrees with full and fluid motion without pain.  There was 
weakness with external rotation and on the supraspinatus 
test.  The diagnosis was right rotator cuff tear with early 
rotator cuff arthropathy.  The examiner noted that the 
veteran did not experience any pain in his shoulder at the 
time of the examination but the examiner opined that the 
prolonged overhead activity required in the veteran's work as 
a barber, would lead to excess fatigability, weakened 
movement, and eventual painful motion after working for one 
to two hours.  

On VA examination in December 2001, the veteran complained of 
constant shoulder pain, especially on the right side.  He 
reported that, at times, he had difficulty working due to the 
pain.  Physical examination revealed tenderness in the 
bilateral acromioclavicular joints to palpation but no muscle 
spasm.  Right shoulder abduction was free up to 80 degrees 
and then the veteran had considerable pain on abduction up to 
120 degrees, beyond which there was no active abduction but 
it was possible to move the shoulder passively to 130 degrees 
of abduction.  Internal rotation was 30 degrees on the right 
and external rotation was 90 degrees.  Adduction was possible 
to 50 degrees and flexion to 100 degrees with pain up to 140 
degrees.  Abductor strength was grade 5 with the arms 
abducted below 60 degrees with rapidly diminishing strength 
thereafter until it is approximately a grade 3 beyond 90 
degrees of abduction bilaterally.  

Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right acromioclavicular 
joint (major) from August 1, 1990 to September 10, 1997.

The Board finds that an initial compensable evaluation for 
the degenerative joint disease of the right acromioclavicular 
joint from August 1, 1990 to September 10, 1997 is not 
warranted as there is no objective evidence demonstrating 
that the disability was manifested by a limitation of motion 
of the right arm at the shoulder level or less.  While the 
veteran complained of painful motion, there is no indication 
that such pain was productive of the required loss of motion 
to be compensable upon application of 38 C.F.R. §  4.40 and 
4.45.  Also weighing against a compensable grant is the 
January 1995 clinical record which noted that the range of 
motion of the right shoulder was good.  


Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right acromioclavicular 
joint (major) from September 11, 1997.

The Board further finds that a rating in excess of 20 percent 
for degenerative joint disease of the right acromioclavicular 
joint (major) from September 11, 1997 to the present is also 
not warranted as there no objective evidence demonstrating 
that the disability during the appropriate time period is 
manifested by limitation of motion of the right arm midway 
between the side and shoulder level or less.  In May 2000, 
the veteran had a full range of motion without pain.  The 
examiner noted, however, that the veteran would experience 
excess fatigability, weakened movement, and eventual painful 
motion after working for one to two hours during overhead 
activity.  The Board finds that, even when 38 C.F.R. § 4.40 
and 4.45 are considered, this symptomatology equates to 
limitation of motion at the level of the shoulder at most.  

In December 2001, abduction was pain-free up to 80 degrees.  
Upon consideration of pain on use or during flares, the Board 
finds this is the maximum range of motion for abduction of 
the shoulder.  This does not equate to limitation of motion 
mid-way between the side and shoulder level.  The Board notes 
that shoulder abduction to 90 degrees results in the arm 
parallel to the ground.  38 C.F.R. § 4.71 Plate I.  In 
December 2001, the range of motion for shoulder flexion was 
pain-free up to 100 degrees with painful motion objectively 
confirmed from 100 to 140 degrees.  The Board finds that 
shoulder flexion above 90 degrees equates to a range of 
motion of at least shoulder level and, therefore, does not 
warrant a rating in excess of 20 percent under Diagnostic 
Code 5201.  


Residuals of a low back injury.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a non-compensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
A 20 percent evaluation is warranted when the intervertebral 
disc syndrome is moderate with recurring attacks.  A 40 
percent evaluation is assigned when there are severe symptoms 
with recurring attacks and intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. Part 4, Code 5293.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.

On physical examination in November 1990, the veteran 
complained of stiffness in the back.  The range of motion of 
the lumbar spine was right lateral flexion of 40 degrees and 
left lateral flexion of 30 degrees; right rotation of 30 
degrees and left rotation of 25 degrees.  The pertinent 
impression was ruptured disc in the low back by history.  

An MRI of the lumbar spine in November 1990 revealed a Grade 
I spondylolisthesis of L5 on S1 and no evidence of disc 
herniation or spinal stenosis.  

In August 1991, it was noted that the veteran had full 
extension, flexion and lateral bending in his back.  There 
was no radicular pain nor was there any bowel or bladder 
symptoms.  The impression from the examination was that 
residual pain from a 1986 motor vehicle accident was at most 
mild.  

The veteran testified at a RO hearing in June 1992 that his 
back continuously bothered him.  It was stiff in the morning.  
He did not have any muscle spasm.  He indicated that he took 
pain medication for his back.  After his back loosens up, he 
is able to tie his shoes without problems.  His back was 
better when he was active as opposed to sitting.  

On VA examination in May 1995, the veteran complained of 
increasing pain in his back.  He denied any radicular pain in 
his legs.  No muscular spasm was present.  The range of 
motion was forward flexion to 70 degrees, backward extension 
to 15 degrees, left and right lateral flexion was 20 degrees, 
left rotation was 15 degrees and right rotation was 20 
degrees.  Deep tendon reflexes were preserved in the lower 
extremities, sensation was intact and motor strength was 5/5 
in all groups tested with the exception of the right anterior 
tibialis with was absent secondary to a lacerated tendon.  
MRI and X-rays were referenced as revealing L5 
spondylolisthesis which was probably degenerative in nature.  
The diagnosis was degenerative spondylolisthesis at the L5-S1 
level with objective findings demonstrated by radiographic 
testing.  The range of motion was moderately limited and 
neurologic testing was intact.  

The veteran testified in August 1997 that he experienced 
intermittent pain in his low back, particularly after sitting 
or standing for prolonged periods.  

On VA joints examination in May 2000, the veteran complained 
of daily back pain that was central in nature and would 
radiate to his buttocks and thighs.  He had not taken any 
time off in the previous year due to back pain.  He had 
difficulty sitting and standing for prolonged periods.  
Physical examination revealed an essentially normal 
neurologic examination with full and fluid range of motion of 
the lumbar spine with flexion to 95 degrees, extension to 35 
degrees, lateral flexion to 40 degrees and rotation to 35 
degrees.  The diagnosis was mechanical low back pain with 
right L4 weakness, consistent with L4 neuropathy.  The 
examiner noted that the back disability would reduce the 
veteran's ability to ambulate, bend, lift more than 20 
pounds, to stand for more than one hour and to sit for more 
than two hours.  

On VA examination in December 2001, the veteran reported that 
the pain in his back was not too bad.  It was not accompanied 
by sciatica, paresthesia or numbness in the feet.  The range 
of motion of the lumbar spine was flexion to 80 degrees, 
extension to 20 degrees, lateral flexion to 30 degrees and 
rotation to 35 degrees.  The examiner noted that the veteran 
had degenerative disk disease of the lumbar spine without 
clinical evidence of disc prolapse.  


Entitlement to an initial rating in excess of 20 percent for 
residuals of a low back injury with spondylolisthesis from 
August 1, 1990 to May 14, 2000.

The Board finds that an initial rating in excess of 20 
percent for residuals of a low back injury with 
spondylolisthesis from August 1, 1990 to May 14, 2000 is not 
warranted.  There is no objective evidence demonstrating that 
the disability was manifested by severe limitation of motion 
of the lumbar spine.  While the veteran complained of pain 
and stiffness in his back, in August 1991 he had full 
extension, flexion and lateral bending in his back.  The 
examiner opined that the veteran's pain was mild.  In May 
1995, a VA examiner opined that the range of motion of the 
veteran's lower back was moderately limited.  In order to 
warrant an increased rating under Diagnostic Code 5292, there 
must be severe limitation of motion.  

There is no evidence of record demonstrating that the veteran 
experienced severe limitation of motion in his lumbar spine 
as a result of functional loss due to pain on use or during 
flares during the appropriate time period.  

There also is no evidence of the presence of severe or 
pronounced intervertebral disc syndrome from August 1, 1990 
to May 14, 2000.  In August 1991, the veteran denied 
experiencing radicular pain.  In May 1995, it was noted that 
neurologic testing was intact.  Several examinations noted 
the absence of muscle spasm in the back.  


Entitlement to al rating in excess of 40 percent for 
residuals of a low back injury with spondylolisthesis from 
May 15, 2000.

The Board finds an initial rating in excess of 40 percent for 
residuals of a low back injury with spondylolisthesis from 
May 15, 2000 to the present is not warranted.  There is no 
evidence of the presence of pronounced intervertebral disc 
syndrome symptomatology during the appropriate time period.  
In May 2000, neurologic examination was normal and the 
veteran had a full and fluid range of motion of the lumbar 
spine.  The veteran did indicate that he experienced 
radiating pain to the thighs and buttocks.  In December 2001, 
the veteran indicated that his back pain was not too bad and 
he denied experiencing sciatica, paresthesia or numbness in 
the feet.  There is no evidence of the presence of muscle 
spasm or absent ankle jerk which has been attributed to the 
residuals of the low back injury with spondylolisthesis 
during the appropriate time period.  The Board finds the 
above symptomatology more nearly approximates the criteria 
for a 40 percent evaluation under Diagnostic Code 5293.  

As the veteran is already receiving the schedular maximum 
based allowed for limitation of motion of the lumbar spine, 
the provisions of 38 C.F.R. § 4.40 and 4.45 pertaining to 
functional loss have no application.  




Entitlement to an initial rating in excess of 30 percent for 
residuals of a left ankle fracture.

The normal range of motion for the ankle is from 0 to 20 
degrees of ankle dorsiflexion and from 0 to 45 degrees of 
ankle plantar flexion.  38 C.F.R. § 4.71a Plate II.  

The residuals of the left ankle fracture have been evaluated 
as 30 percent disabling under Diagnostic Code 5270.  In order 
to warrant an increased rating under this Diagnostic Code, 
the left ankle disability must be productive of ankylosis of 
the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  The probative 
evidence of record does not demonstrate the presence of 
ankylosis in the ankle nor do the residuals of the left ankle 
fracture approximate ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  

On VA examination in November 1990, the range of motion of 
the left ankle was inversion of 20 degrees, eversion of 5 
degrees, plantar flexion of 35 degrees and dorsiflexion of 5 
degrees.  

On VA examination in May 2000, physical examination revealed 
a full and fluid range of motion with dorsiflexion of 10 
degrees, plantar flexion of 45 degrees, eversion of 20 
degrees and inversion of 30 degrees.  There was no pain with 
range of motion testing.  The diagnosis was status post left 
ankle fracture with a normal examination. 

On VA examination in December 2001, the range of motion of 
the left ankle was dorsiflexion to 10 degrees, plantar 
flexion to 45 degrees, eversion to 30 degrees and inversion 
to 30 degrees.  

The Board notes that the veteran testified in August 1997 
that he was not having any problems with his ankle.  He 
repeated this assertion at the time of the May 2000 VA 
examination and the examiner opined that the examination of 
the left ankle was essentially normal.  

There is no objective evidence of the presence of functional 
loss due to pain and weakness or weakened movement, excess 
fatigability and incoordination which would warrant an 
increased rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
for all the claims on appeal but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service connected disabilities has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
any extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In making this determination with regard to all the issues on 
appeal with the exception of the claim of an increased rating 
for keratoconjunctivitis sicca, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  

With the exception of the claim of an increased rating for 
keratoconjunctivitis sicca, the Board has determined that 
increased ratings are not warranted.  As increased ratings 
for those disabilities are not warranted, the Board finds 
that assignment of staged ratings is not appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial compensable evaluation for sinusitis is denied.  

An initial compensable evaluation for right osteochondritis 
with healed rib fracture is denied.  

An initial 10 percent evaluation for service-connected 
keratoconjunctivitis sicca is granted, subject to the laws 
and regulations pertaining to monetary awards.  

An initial compensable evaluation for residuals of a medial 
meniscectomy of the right knee from August 1, 1990 to 
September 10, 1997 is denied.  

A rating in excess of 10 percent for residuals of a medial 
meniscectomy of the right knee from July 1, 1997 is denied.  

An initial compensable evaluation for degenerative joint 
disease of the right acromioclavicular joint (major) from 
August 1, 1990 to September 10, 1997 is denied.  

A rating in excess of 20 percent for degenerative joint 
disease of the right acromioclavicular joint (major) from 
September 11, 1997 is denied.  

An initial rating in excess of 20 percent for residuals of a 
low back injury with spondylolisthesis from August 1, 1990 to 
May 14, 2000 is denied.  

A rating in excess of 40 percent for residuals of a low back 
injury with spondylolisthesis from May 15, 2000 is denied.  

An initial rating in excess of 30 percent for residuals of a 
left ankle fracture is denied.  


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

